Title: From John Quincy Adams to John Quincy Adams, 4 October 1826
From: Adams, John Quincy
To: Adams, John Quincy,Quincy, Josiah, III


				(Copy) Bond. J. Q. Adams to Executors.
					
					October 4, 1826
				
				Know all men by these Present that I John Quincy Adams of Boston in the County of Suffolk Esquire am held and firmly bound in my individual capacity to the said John Quincy Adams and Josiah Quincy also of said Boston Esquire Executors of the last Will and Testament of John Adams late of Quincy in the County of Norfolk Doctor of Laws deceased in the sum of Forty two thousand dollars; to the which payment I do hereby bind myself my heirs, Executors and Administrators at said Quincy this fourth day of October in the year of our Lord One thousand eight hundred and twenty six.Whereas the said John Adams did by his said last Will and Testament among other dispositions of his property, devise, bequeath and direct as follows Viz that the whole of his entire, real, personal and mixed with certain exceptions therein otherwise disposed of should be sold by his Executors and after the payment of his debts and funeral expenses he ordered that the proceeds of the said sale together with the sums to be paid or secured to be paid by the said John Quincy Adams to the said Executors by virtue of a devise in the said Will to him should be appropriated in fourteen equal portions one half or seven portions of which were to his son Thomas Boylston Adams and to his six children viz Abigail Smith Adams, Elizabeth Coombs Adams, Thomas Boylston Adams junior, Isaac Hull Adams, John Quincy Adams, and Joseph Herrod AdamsAnd whereas the said John Adams by his said last Will and Testament did further direct that his said Executors should retain in their hands all the portions of his estate therein devised to his son Thomas Boylston Adams and to his six children above named; that they put the same out to interest and hold the same in trust, paying the said interest to his said son Thomas Boylston Adams, or to the support of his family or forming an accumulating fund for the benefit of his children at their discretion until his said children attain the age of twenty one years and as each attain the said age that his Executors should pay over such childs portion to him or her successively and after the decease of his said Son Thomas that his portion should be equally divided among such of his children as shall then survive.And whereas the whole estate real, personal and mixed of the said John Adams has in fulfilment of the directions of his said last Will and Testament been sold by the said Executors so far as has been practicable and the proceeds thereof amount after deduction of the sums necessary for payment of the debts, funeral charges and necessary expenses of Administration together with the allowance usual to the Executors, to the sum of Forty two thousand dollars including the sum of Ten thousand dollars paid by the said John Quincy Adams to the said Executors within three years from the fourth day of July last past with interest from that day until paidNow the Condition of this Obligation is such that if the said John Quincy Adams his heirs executors or administrators shall pay or cause to be paid to the said Executors of the last will and testament of the said John Adams the sum of Twenty one thousand dollars in manner following—and with interest as follows, that is to sayLawful interest at six per cent a year in quarterly payments on the first days of January, April, July and October upon so much of the said sum of Twenty one thousand dollars as shall remain at the said quarter days respectively unpaid which interest shall in fulfilment of the directions of the said last Will and Testament be applied by the said Executor to the support and subsistence of Thomas Boylston Adams of said Quincy Esquire and of his family and particularly of his six children hereinafter named.Three thousand dollars of the principal to be paid by the said Executors to Abigail Smith Adams daughter of the said Thomas Boylston Adams or to her legal representative on the 28th. day of July 1827 when she will attain the age of Twenty one years.Three thousand dollars of the said principal to be paid by the said Executors to Elizabeth Coombs Adams second daughter of the said Thomas Boylston or to her legal representative on the ninth day of February 1829.Three thousand dollars of the said principal to be paid by the said Executors to Thomas Boylston Adams junior Son of the said Thomas Boylston or to his legal representative on the third day of August 1830.Three thousand dollars of the said principal to be paid by the said Executors to Isaac Hull Adams second son of the said Thomas Boylston or to his legal representative on the twenty fifth day of May 1834.Three thousand dollars of the said principal to be paid by the said Executors to John Quincy Adams Junior third son of the said Thomas Boylston or to his legal representative on the fourteenth day of December 1836.Three thousand dollars of the said principal to be paid by the said Executors to Joseph Harrod Adams fourth son of the said Thomas Boylston or to his legal representative on the fifteenth day of December 1838. The said days of payment to each of the said children being those on which they will attain if living respectively the age of twenty one years. And lastly Three thousand dollars of the said principal on the decease of the said Thomas Boylston Adams to be paid by the said Executors or their Successors, Administrators of the said last Will and testament of the said John Adams divided equally between the children of the said Thomas Boylston who may survive him. And upon every payment of Three thousand dollars as aforesaid, the interest on so much of the principal sum of Twenty one thousand dollars is thenceforward to cease and determine.And if the said John Quincy Adams his heirs, executors or Administrators shall make the said payments of principal and interest as aforesaid to the said Executors or their Successors Administrators of the said last will and testament of John Adams for the purposes above described in fulfilment of the directions thereof and applicable to no other purpose, then this obligation together with the following Mortgages of real estate bearing even date with these Presents and given by the said John Quincy Adams to the said Executors to secure the said payments of interest and principal conformably to the said Will shall be null and void; otherwise to remain; this obligation and each of the said Mortgages according to its tenour respectively in full force and Virtue.First a Mortgage of the homestead estate and ninety five Acres two quarters and one rod of land conditioned for the payment of the devises to Abigail Smith Adams and Elizabeth Coombs Adams with interest as aforesaid.Second. A Mortgage of two dwelling houses at the corner of Nassau and Boylston streets Boston conditioned for the payment of the devises to Thomas Boylston Adams Junior and Isaac Hull Adams with interest as aforesaid.Third. A Mortgage of a brick dwelling house and store in Court street Boston conditioned for the payment of the devises to John Quincy Adams Junior and Joseph Harrod Adams with interest as aforesaid.Fourth A Mortgage of the farm at the foot of Penn’s hill with the buildings thereon conditioned for the payment of the devise to Thomas Boylston Adams with interest according to the directions of the Will.Each Mortgage to be cancelled and discharged upon payment of the devise to secure the payment of which it is given and each Mortgage may be cancelled by mutual agreement between the said Executor and the said John Quincy Adams his heirs executors or administrators upon the substitution of other adequate Security in its place.Witness my hand and seal at Quincy aforesaid / the day and year first above written.
				
					(Signed) J Q Adams
				
				
					Signed sealed & delivered in presence ofN.B. Before signing the letters “we” in the word, respectively were interlined—also the words “secured to be” were first struck out.
				Thomas B AdamsJohn AdamsNorfolk ss Quincy October 4th. 1826Then the above named John Quincy Adams acknowledged the above Instrument to be his free Act and deedCoram Thomas B Adams Jus Pacis.(Copy of the Endorsements)Numbers in red ink 35. in black ink 1.75.BondJ. Q Adams to Adams & QuincyRecd Oct 4 1826Dedham October 4 1826 Received and Entered with Norfolk Records Lib 78—folo—308Per Enos Foord Reg.
			